DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al. (U.S. Patent 6,178,112 cited in the Information Disclosure Statement filed December 30, 2020, hereafter Bessho).
Claim 1:  Bessho teaches a magnetic field controlled transistor circuit (Figures 14 and 16), comprising: 
a first electrode (57 and 58); 
a second electrode (duplicate 57 and 58; column 7 lines 22-32 and column 10 lines 35-40); 
a channel comprising a magneto-resistive material (54), the channel being arranged between the first and the second electrode and electrically coupled to the first and the second electrode; 
a third electrode (59 and 60); 

a control layer comprising an electrically conductive material (56), the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and the fourth electrode; 
an insulating layer (55) comprising an insulating material, the insulating layer being arranged between the channel and the control layer and being configured to electrically insulate the channel from the control layer.

Claim 9:  Bessho teaches a logic circuit (Figures 14, 16, column 14 lines 42-46), comprising: 
	a plurality of magnetic field controlled transistor circuits (column 7 lines 22-32 and column 10 lines 35-40), each of the transistor circuits in turn comprising: 
a first electrode (57 and 58); 
a second electrode (duplicate 57 and 58; column 7 lines 22-32 and column 10 lines 35-40); 
a channel comprising a magneto-resistive material (54), the channel being arranged between the first and the second electrode and electrically coupled to the first and the second electrode; 
a third electrode (59 and 60); 
a fourth electrode (duplicate 59 and 60); 
a control layer comprising an electrically conductive material (56), the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and the fourth electrode; 


Claim 11: Bessho teaches a high frequency amplifier comprising one or more magnetic field controlled transistor circuits (Figures 14, 16, column 47 lines 59-63), each of said one or more transistor circuits in turn comprising: 
a first electrode (57 and 58); 
a second electrode (duplicate 57 and 58; column 7 lines 22-32 and column 10 lines 35-40); 
a channel comprising a magneto-resistive material (54), the channel being arranged between the first and the second electrode and electrically coupled to the first and the second electrode; 
a third electrode (59 and 60); 
a fourth electrode (duplicate 59 and 60); 
a control layer comprising an electrically conductive material (56), the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and the fourth electrode; 
an insulating layer (55) comprising an insulating material, the insulating layer being arranged between the channel and the control layer and being configured to electrically insulate the channel from the control layer.


a first electrode (57 and 58); 
a second electrode (duplicate 57 and 58; column 7 lines 22-32 and column 10 lines 35-40); 
a channel comprising a magneto-resistive material (54), the channel being arranged between the first and the second electrode and electrically coupled to the first and the second electrode; 
a third electrode (59 and 60); 
a fourth electrode (duplicate 59 and 60); 
a control layer comprising an electrically conductive material (56), the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and the fourth electrode; 
an insulating layer (55) comprising an insulating material, the insulating layer being arranged between the channel and the control layer and being configured to electrically insulate the channel from the control layer; 
	driving a control current between the third and fourth electrode through the control layer, thereby applying a magnetic field on the channel and controlling the resistivity of the channel by the magnetic field being induced by the control current (column 27 lines 14-31).


a magnetic field controlled transistor circuit (Figures 14 and 16), comprising: 
a first electrode (57 and 58); 
a second electrode (duplicate 57 and 58; column 7 lines 22-32 and column 10 lines 35-40); 
a channel comprising a magneto-resistive material (54), the channel being arranged between the first and the second electrode and electrically coupled to the first and the second electrode; 
a third electrode (59 and 60); 
a fourth electrode (duplicate 59 and 60); 
a control layer comprising an electrically conductive material (56), the control layer being arranged between the third and the fourth electrode and electrically coupled to the third and the fourth electrode; 
an insulating layer (55) comprising an insulating material, the insulating layer being arranged between the channel and the control layer and being configured to electrically insulate the channel from the control layer.

Claims 2 and 17:  Bessho further teaches a control circuit configured to control the resistivity of the channel by driving a control current between the third and fourth electrode through the control layer, wherein the control current induces a controllable 

Claims 3 and 18:  Bessho further teaches that the control circuit comprises a controllable current source or a controllable voltage source configured to drive the control current through the control layer (via inherent circuitry that generates the signals to 58 and 60; column 27 lines 14-31).  

Claim 4:  Bessho further teaches that the channel and the control layer are arranged in parallel to each other (54 and 56).  

Claim 7:  Bessho further teaches that the electrically conductive material is a metal (column 60 lines 10-22).  

Claim 8:  Bessho further teaches that the insulating material is an oxide or nitride (column 63 lines 20-29, column 60 lines 10-22).  

Claim 14:  Bessho further teaches applying a control voltage to the third and the fourth electrode to drive the control current (Figure 16).  

Claim 15:  Bessho further teaches increasing the control voltage in order to increase the resistance of the channel; and decreasing the control voltage in order to decrease the resistance of the channel (Figure 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho in view of Ma et al. (U.S. Patent 10,210,970 cited in the Information Disclosure Statement filed December 30, 2020, hereafter Ma).
Claim 5:  Bessho teaches the limitations of claim 1 above.  Bessho does not specifically teach that the magneto-resistive material is a Weyl semimetal.  Ma teaches a magneto-resistive material that is a Weyl semimetal (column 4 lines 3-12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Weyl semimetal taught by Ma in the circuit of Bessho to improve the conductivity contrast (column 4 lines 3-12).

Claim 6:  The combined circuit further teaches that the Weyl-semimetal is selected from the group consisting of: WP2, MoP2 and WTe2 (column 4 lines 14-18).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho in view of Lee et al. (U.S. Patent 10,447,274, hereafter Lee).
.

Claims 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho.
Claim 12:  Bessho teaches the limitations of claim 11 above. Bessho does not specifically teach that the one or more transistor circuits are configured to operate at a frequency of more than 1 THz. However, the selection of an operating frequency of more than 1 THz for the circuit would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an operating frequency of more than 1 THz when employing the circuit of Bessho to maximize the overall performance of the circuit.  Furthermore, such a provision of selecting a specific operating frequency involves only routine design expedient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849